TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00327-CV



                         Texas Department of Public Safety, Appellant

                                                   v.

                              John Richard Williams, Jr., Appellee




    FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
           NO. 24,397, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING


                             MEMORANDUM OPINION

               The parties have filed a joint motion to reverse the judgment in this cause and remand

the cause to the trial court for entry of an order in accordance with the parties’ settlement agreement.

We grant the motion and reverse and remand the cause to the trial court for entry of judgment in

accordance with the settlement agreement. See Tex. R. App. P. 42.2(a)(2) (effectuating parties’

settlement agreement).




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Reversed and Remanded on Joint Motion

Filed: October 21, 2004